Citation Nr: 0430823	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1941 to October 
1945; from June 1946 to February 1947; From February 1951 to 
July 1952; and from June 1954 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  


FINDINGS OF FACT

1.  The veteran died in October 2002 of sepsis due to 
pneumonia resulting from an underlying tumor of the spine, 
which had metastasized from cancer of the thyroid, and was 
unrelated to previous prostate cancer.
 
2.  Cancer of the thyroid, and of the spine, was first 
present years after service, and were not caused by any 
incident of service, including Agent Orange exposure.  

3.  At the time of his death, service connection was not in 
effect for any disabilities.   


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death, and the criteria for DIC based on 
service-connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in April 2001, 
prior to the rating action on appeal, the appellant was 
informed of the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations in obtaining 
different types of evidence.  The March 2002 notification of 
the rating decision and the August 2003 statement of the case 
also provided information regarding the evidence necessary to 
substantiate her claim, her and VA's respective obligations 
to obtain different types of evidence, the pertinent law and 
regulations, and the reasons her claim was denied.  Thus, the 
Board finds that the appellant was not prejudiced by the 
failure to completely inform her of the evidence necessary to 
substantiate her claim, prior to the initial rating decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Although she was not 
explicitly told to submit all pertinent evidence in her 
possession, the detailed explanations, particularly in the 
April 2001 correspondence, served to convey that information.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received.  There is no 
reasonable possibility that any further development of the 
evidence would assist the appellant in substantiating her 
claim.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

B. Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The appellant, who is the veteran's surviving spouse, 
contends that the veteran developed prostate cancer as a 
result of Agent Orange exposure in Vietnam, and that it is as 
likely as not that this prostate cancer spread to other parts 
of his body, causing his death.  She also contends that the 
veteran's other cancers, including thyroid cancer, were 
caused by Agent Orange exposure.  

According to the death certificate, the veteran died in 
October 2000, at the age of 80 years, of sepsis, due to 
pneumonia.  At the time of his death, service connection was 
not in effect for any disabilities.  

Although the death certificate did not report any underlying 
conditions, during his lifetime, the veteran was diagnosed 
with prostate cancer, thyroid cancer, cancer of the cervical 
spine, and cancer of the thoracic spine.  Of these, prostate 
cancer is the only disease associated with Agent Orange 
exposure.  

Service medical records do not show the presence of any of 
these diseases during service, or for several years 
thereafter.  Work-up for upper extremity and neck pain in 
July 1972 did not disclose any malignancies.

Private medical evidence of record shows that in April 1992, 
the veteran was diagnosed with prostate cancer, and he 
subsequently underwent a radical prostatectomy.  

Medical records of the veteran's treatment at military 
facilities from 1993 to 2000 show that in September 1993, he 
underwent a gross total resection of a tumor of the cervical 
spine.  The diagnosis was metastatic follicular cell 
carcinoma of the cervical spine.  A past history of 
follicular cell thyroid cancer resected in 1983-1985 was 
noted, and the current carcinoma of the cervical spine was 
thought to be a metastasis of that.  It was also noted that 
he had a history of prostate cancer, with his last PSA of 0.4 
in August 1993.  In November 1993, he underwent a course of 
radiation therapy.  He had several subsequent courses of 
radiation therapy.  According to a note date in August 1997, 
the radiation had reduced but not obliterated the tumor, 
which was now present in the upper thoracic region.  The 
records do not show a recurrence of prostate cancer after the 
total resection.

In August 2000, he was hospitalized, with a past history of 6 
years of radiation therapy, the last one year earlier, noted.  
He had recently been found to have a large lesion on the T3 
vertebra.  The initial diagnostic assessment and plan noted 
that the vertebral lesion most likely represented metastasis 
from previous cancer. It could possibly represent metastatic 
prostate cancer, however, recent increases in Thyroglobulin 
over the last year made it more likely to be due to thyroid 
cancer.  The vertebral lesion was also the most likely source 
of lower extremity weakness.  Subsequent diagnostic 
assessments note that the lesion was most likely due to 
metastasis from previous thyroid cancer.  He received more 
radiation treatment, but continued to experience progressive 
lower extremity weakness.  

Late in August 2000, the veteran was transferred to a VA 
facility for rehabilitation therapy.  It was noted that he 
underwent a PSA which was virtually non-existent, and that 
the mass on the vertebral column was consistent with 
metastatic thyroid disease.  He was transferred, in September 
2000, to a nursing home for further palliative care.  The 
pertinent diagnosis was vertebral mass most likely metastatic 
thyroid disease.  

In October 2000, he was transferred back to the VA facility 
with increased unresponsiveness and weakness.  He had 
pneumonia and was dehydrated on admission, and his condition 
worsened during the hospitalization.  He expired the day 
after admission.  The diagnoses noted on the discharge 
summary of the veteran's terminal hospitalization in October 
2000 were sepsis aspiration pneumonia, respiratory failure, 
dehydration, cancer of the prostate, ulcer of hip and coccyx, 
and paraplegia.  The history noted on admission was of a 
history of prostate cancer, thyroid cancer, and status post 
resection of spinal cord tumor.  

Although this final hospitalization report noted only cancer 
of the prostate in the final diagnoses, the brief 
hospitalization was concerned chiefly with his acute, urgent 
problems such as dehydration and pneumonia.  The records do 
not show any studies to determine the origin of any 
underlying condition.  

In contrast, the military facility hospitalization in August 
2000 was specifically for the purpose of treating the spinal 
tumor, and although initially the prostate cancer was noted 
to be a possible source of the metastasis, it was concluded 
that the thyroid was the likeliest source.  Similarly, the VA 
hospitalization in August 2000, found that the mass on the 
vertebral column was consistent with metastatic thyroid 
disease, and further noted that the PSA was virtually non-
existent.  

Thus, the medical determination was that the metastatic 
cancer which was the underlying cause of the veteran's death 
was most likely due to his thyroid cancer.  The Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Likewise, the appellant's assertions of medical causation are 
not probative because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The weight of the medical evidence establishes that 
the metastatic cancer to the spine had its source in the 
thyroid cancer, which had metastasized to the cervical spine 
in 1993.  In contrast, prostate cancer was not shown after 
the radical resection, and PSA values remained low.  

The appellant also contends that the veteran's thyroid cancer 
was caused by Agent Orange exposure.  Claims for service 
connection based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  To date, thyroid cancer has not been 
found to be presumptively associated with Agent Orange 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Although service connection based on herbicide 
exposure may still be established with proof of actual direct 
causation, the burden of proof is difficult.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The appellant has not 
provided or referred to any medical or scientific evidence 
which would support her belief.  

In sum, the condition underlying the veteran's cause of death 
was a metastatic tumor of the thoracic spine, which was due 
to thyroid cancer diagnosed several years after service.  The 
disease was not present in service, nor due to any events of 
service, including presumed Agent Orange exposure.  Further, 
although the veteran suffered from prostate cancer in 1992, 
this was successfully treated, without recurrence or 
metastasis, and did not contribute to the cause of death.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



